ORDER
PER CURIAM.
Heather Cole (Mother) and Roy Cren-shaw (Father) appeal from the Order and Judgment of Adjudication finding H.C. (Child) was without proper care, custody or support within the provisions of Section 211.031.1, RSMo 2000, and from the Order and Judgment of Disposition that placed Child in the legal custody of the Department of Social Services, Children’s Division (Children’s Division). On appeal, Mother and Father argue the trial court erred in finding there was clear and convincing evidence that Child was a juvenile within the City of St. Louis who is without proper care, custody, or support and who therefore falls within the provisions of Sections 211.031.1, RSMo 2000. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).